OliveR, Chief Judge:
This appeal for reappraisement relates to certain cigarette lighters exported from Japan and entered at the port of Los Angeles, Calif.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the values returned by the appraiser, less the 8 per centum commission, as shown on the invoice, and I so hold.
Judgment will be rendered accordingly.